Citation Nr: 1330999	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by shortness of breath, to include as due to exposure to asbestos, and to include as secondary to a hiatal hernia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and gastroesophageal reflux disease.

4.  Entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and gastroesophageal reflux disease.


REPRESENTATION

The Veteran is represented by:  Monte Phillips, Attorney

ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1959.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and gastroesophageal reflux disease, comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, on behalf of the Regional Office in Nashville, Tennessee (RO).  

The issue of entitlement to service connection for disability manifested by shortness of breath, to include as due to exposure to asbestos, and to include as secondary to a hiatal hernia, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, come to the Board on appeal from a March 2010 rating decision by the RO.

The Veteran was scheduled for a hearing with a Veterans Law Judge on May 21, 2013, but he failed to appear.  Good cause has not been asserted as to the failure to appear.  As such, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (2012).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The reopened claim of entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and gastroesophageal reflux disease, will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record does not include a diagnosis of a chronic disability manifested by shortness of breath at any time during, or proximate to, the appeal period.

2.  The Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied by the RO in a September 1991 rating decision.  The Veteran perfected an appealed of this decision to the Board.  In a June 1993 decision, the Board denied the Veteran's service connection claim for bilateral hearing loss, which was affirmed by the U.S. Court of Appeals for Veterans Claims (Court) in a September 1994 memorandum decision.   

3.  In February 2008, the Veteran submitted a claim to reopen the claim of entitlement to service connection for bilateral hearing loss, which was denied in a July 2008 rating decision.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.

4.  Since the July 2008 rating decision, evidence has been submitted or obtained that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

5.  The Veteran's original claim of entitlement to service connection for hiatal hernia (now also claimed as an over-sized stomach and gastroesophageal reflux disease (GERD)) was denied by the RO in a September 1991 rating decision.  The Veteran perfected an appealed of this decision to the Board.  In a June 1993 decision, the Board denied the Veteran's service connection claim for hiatal hernia, which was affirmed by the Court in a September 1994 memorandum decision.   

6.  In September 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a hiatal hernia, which was denied by the RO in a February 1996 rating decision.  The Veteran perfected an appealed of this decision to the Board.  In a June 1998 decision, the Board denied reopening the Veteran's claim for service connection for a hiatal hernia, which was affirmed by the Court in an April 2000 memorandum decision.  

7.  Evidence submitted since the June 1998 Board decision is new and material, as it has not been previously submitted for consideration and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disability manifested by shortness of breath, to include as due to exposure to asbestos, and to include as secondary to a hiatal hernia, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013). 

2.  The July 2008 rating decision that denied reopening the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

3.  Evidence received since the June 2008 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss is not new and material and, therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The June 1998 Board decision that denied reopening the claim of entitlement to service connection for a hiatal hernia is final.  38 U.S.C.A. § 7104(b) (West 1998); 38 C.F.R. § 20.1100 (1997); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2012). 

5.  Evidence received since the June 1998 Board decision to reopen the claim of entitlement to service connection for a hiatal hernia is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Without deciding whether the notice and development requirements have been satisfied with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and GERD, the Board is not precluded from adjudicating that claim because it is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to other claims at issue herein, prior to the March 2010 rating decision, the RO's September 2009 letter advised the Veteran of the elements of the notice requirements.  

With respect to the claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the September 2009 letter notified the Veteran of the bases for the previous denials of his claim; the evidence needed to reopen the claim; and the evidentiary requirements for substantiating the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the service connection claim for disability manifested by shortness of breath, the September 2009 letter provided notice to the Veteran of the requisite evidence to establish the claim; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice of the criteria for assignment of a disability rating and an effective date, in the event of award of any benefit sought.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  Through requests to the National Personnel Records Center, the RO determined that the Veteran's service records were unavailable due to a fire-related incident in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO obtained the Veteran's identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In an October 2009 statement, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.  Consequently, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to his claim to reopen the claim for service connection for hearing loss.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  Although no VA examination was provided pursuant to the Veteran's claim to reopen the claim of entitlement to service connection for bilateral hearing loss, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen this claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

The Veteran was not provided a VA examination pursuant to his claim for service connection for a disability manifested by shortness of breath.  Generally, in order for a VA examination to be warranted, the evidence of record must include a current diagnosis of the disability for which service connection is sought.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The only evidence of record indicating that the Veteran has a currently diagnosed disability manifested by shortness of breath are his contentions.  As will be discussed below, the evidence of record does not demonstrate that the Veteran possess the knowledge, skills, or ability to provide competent diagnostic opinions.  Id.; see Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claim of entitlement to service connection for disability manifested by shortness of breath is not required in order for VA to satisfy its duty to assist.  McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these matters, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

I.  Service Connection for Shortness of Breath

In September 2009, the Veteran submitted statements and a claims form that was accepted by the RO as a claim of entitlement to service connection for disability manifested by shortness of breath.  In the claims form, the Veteran asserted that an alleged disability manifested by shortness of breath was due to inservice exposure to asbestos.  During the pendency of the appeal, the Veteran also asserted that a disability manifested by shortness of breath was etiologically associated with a hiatal hernia, an over-sized stomach, and/or gastroesophageal reflux disease.

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346   (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to, the result of, or chronically aggravated by, a service connected disease or injury.  38 C.F.R. § 3.310 (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In support of his claim, the Veteran submitted or the RO obtained a variety of VA and private treatment records.  A June 2007 private computed tomography scan revealed calcified granuloma in the right posterior lung base.  There was no indication that the Veteran endorsed shortness of breath, and no diagnosis was provided with respect to disability manifested by shortness of breath.

According to a December 2007 VA treatment report, the Veteran endorsed wheezing and asthma, as well as dyspnea, but denied emphysema, recent pneumonia, and asbestos exposure.  He also stated that he experienced shortness of breath, but only when he was bloated.  A physical examination demonstrated, in relevant part, that his chest was clear to auscultation, bilaterally, with symmetric chest expansion.  No diagnosis of disability manifested by shortness of breath was provided.

In November 2008, the Veteran underwent a VA spiral computed tomography scan in order to investigate a lesion in the left upper quadrant of his abdomen.  There was no indication that the Veteran complained of shortness of breath.  This scan revealed, in relevant part, a slightly dense nodule within the medial aspect of the Veteran's right lower lobe, as well as calcified granulomas within the middle and right lower lobes.  It was recommend to the Veteran to schedule a follow-up computed tomography scan within the next 6 months.  No diagnosis was provided of disability manifested by shortness of breath.

A December 2008 VA radiological examination revealed evidence of "old" granulomatous disease.  Additionally, in December 2008, the Veteran underwent another computed tomography scan of his chest for the purpose of studying a solitary pulmonary nodule.  Ultimately, the impression was evidence of "old" granulomatous disease.  A diagnosis of disability associated with shortness of breath was not provided.

Despite the findings from several imaging studies of the Veteran's chest or lungs, treatment reports did not include any clinical findings of disability manifested by shortness of breath.  Indeed, the private and VA treatment reports of record uniformly demonstrated, via physical and clinical evaluations, that the Veteran's chest/lungs were clear to auscultation, without wheezes, rales, or rhonchi; normal percussion; good air entry, bilaterally; normal excursion; and/or normal expansion with good breath sounds.

The applicable statutes and regulations require the evidence of record to include a current diagnosis of the claimed disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In other words, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Further, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, or that the disability was present at some point during the pendency of this appeal, a basis upon which to establish service connection for disability manifested by shortness of breath has not been presented and the appeal must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

To the extent that the Veteran asserts that he experiences shortness of breath, the Board finds his assertions are competent evidence, as such is lay observable.  Jandreau, 492 F.3d at 1377.  However, the evidence of record does not demonstrate that the Veteran possesses the knowledge, skills, or ability to provide a competent opinion as to the presence of a diagnosable disability manifested by shortness of breath.  Id.  This is especially true given that the evidence of record included numerous clinical and physical evaluations that resulted in normal findings regarding the Veteran's chest or lungs.

As the preponderance of the evidence is against finding a current diagnosis of disability manifested by shortness of breath, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for disability manifested by shortness of breath, to include as due to exposure to asbestos, and to include as secondary to a hiatal hernia, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see O'Hare, 1 Vet. App. at 367.

II.  Claims to Reopen

A.  Bilateral Hearing Loss

In July 1990, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  This claim was denied in a September 1991 rating decision, after which the Veteran timely perfected an appeal to the Board.  After the Board denied the Veteran's claim in June 1993, the Veteran appealed to the Court.  In September 1994, the Court issued a memorandum decision wherein it upheld the Board's June 1993 denial.  The Veteran did not further appeal the denial of his claim.  Accordingly, the Board's June 1993 decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1992); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  After this claim was denied in a July 2008 rating decision, he timely filed a notice of disagreement.  In February 2009, the RO readjudicated the Veteran's claim, confirming and continuing the denial thereof.  The RO then issued a February 2009 statement of the case.  Subsequent to the February 2009 statement of the case, the Veteran did not perfect an appeal and did not submit new and material evidence during the appeal period.  Consequently, the July 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2012).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In September 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  Although the RO denied reopening the Veteran's claim in the March 2010 rating decision on appeal, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the July 2008 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to service connection for bilateral hearing loss should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the June 1993 Board decision, the evidence of record included a July 1990 statement from the Veteran wherein he asserted that he sustained hearing problems during his basic training in 1957 while stationed at Fort Jackson, South Carolina.  He then stated that his hearing problems worsened over time.

The Veteran also submitted an April 1991 private audiological examination during which he stated that he was exposed to "some noise" in the past without further elaboration.  He denied a history of significant head injuries and ototoxic medications.  Ultimately, the diagnosis was sloping high frequency hearing loss, symmetric bilaterally.  

In a November 1991 statement, the Veteran stated that he worked with explosives consequent to his duties with the Combat Engineers.  He endorsed using ear plugs only one or two times.  He explained that, during basic training, he was crawling under barbed wire when a bunker was "set off" about 10 feet away from him.  As a result, he stated he lost his hearing for a short time, but that it returned.  The Veteran echoed these contentions in his December 1991 substantive appeal and in April 1992 and June 1993 statements.

The Veteran's spouse submitted a statement, dated in December 1991, wherein she said the Veteran had a hearing problem, but did not provide further details.  In another December 1991 statement, the Veteran's sister stated that the Veteran sustained a hearing problem in 1958 while in the Army.  In a third December 1991statement, a fellow service member stated that he served with the Veteran, and that they were exposed to very loud noises during basic training, including explosions, gun fire, and "other weapons."  He stated that they also worked with explosives while stationed at Fort Knox, Kentucky, and in Germany, without the benefit of ear plugs.

At the time of the July 2008 rating decision (and the February 2009 statement of the case), the evidence of record included various statements from the Veteran.  Specifically, in his February 2008 claim, the Veteran asserted that he was exposed to acoustic trauma several times per month while stationed at Fort Knox, Kentucky, and Germany.  The Veteran described the acoustic trauma as loud explosions associated with duty with the Combat Engineers, including using plastic explosives to demolish unexploded ordnance and destroy live ordnance.

In a September 2008 statement, the Veteran asserted that, while he was stationed at Fort Jackson, South Carolina, he was exposed to noise associated with a bunker explosion.  The Veteran claimed that an "over charge" was placed in a bunker and that he was within 10 feet of the subsequent explosion.  He stated that he lost his hearing for approximately 10 minutes before returning.  He essentially reiterated the allegation concerning the bunker explosion in his July 2008 notice of disagreement and in an October 2008 statement.

In support of his February 2008 claim, the Veteran also submitted a February 2008 VA audiological consultation report.  After reviewing the Veteran's reported history, and subsequent to the administration of audiological testing, the diagnosis was mild to profound sensorineural hearing loss.  The VA audiologist then opined that, based on the Veteran's reported exposure to military noise (which was not detailed in the resulting report) and the configuration of his hearing loss, the Veteran's hearing loss was "at least as likely as not (50/50 probability) caused by or a result of military noise exposure."

The Veteran's claim was originally denied by the Board in June 1993 because it found that the first diagnosis of bilateral hearing loss was dated in 1991 and because there was no evidence that the Veteran's bilateral hearing loss was etiologically related to his active duty.  

In July 2008, the RO denied reopening the Veteran's claim because it determined that the evidence submitted since the June 1993 Board decision did not relate to an unestablished fact necessary to substantiate the claim and/or did not raise a reasonable possibility of substantiating the claim.  In so doing, the RO determined that the February 2008 VA audiologist opinion was not competent as it was predicated on the Veteran's report of inservice acoustic trauma without additional comment.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Further, the RO determined that the February 2008 VA audiologist's opinion was not probative, as the reported inservice acoustic trauma was not described in the resulting report.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Since the July 2008 rating decision and February 2009 statement of the case, the Veteran submitted or the RO obtained the following evidence:

A January 2002 VA audiological consultation report demonstrating that the Veteran endorsed difficulty with understanding speech, especially in the presence of background noise.  Ultimately, the diagnosis was mild to profound/severe sensorineural hearing loss.  No etiological opinion was provided.

A December 2007 VA treatment report demonstrating that the Veteran endorsed poor hearing.  He requested to be referred for audiological consultation.

The previously submitted December 2008 VA audiological consultation report.

His September 2009 claim wherein he asserted that his bilateral hearing loss was consequent to his service with the Combat Engineers.

His October 2011 substantive appeal wherein he asserted that his hearing loss was due to working with explosives without the benefits of ear plugs.

The Board finds that none of the Veteran's assertions submitted since the July 2008 rating decision (and February 2009 statement of the case) is new, but rather, the assertions are cumulative, as they restate assertions that were previously submitted to VA for consideration.  Similarly, the February 2008 VA audiological consultation and resulting opinion was previously submitted to VA for consideration and, thus, is not new.  See 38 C.F.R. § 3.156(a). 

The Board finds that the only new evidence submitted since the July 2008 rating decision (and February 2009 statement of the case) is the January 2002 VA audiological consultation and the December 2007 VA treatment report.  While this evidence is new, the Board finds that it is not material.  Specifically, this evidence demonstrates current diagnoses of bilateral hearing loss, which had already been established at the time of the previously final denials.  Accordingly, even when considering the January 2002 VA audiological consultation and the December 2007 VA treatment report by themselves or with previous evidence of record, neither piece of new evidence relates to an un-established fact necessary to substantiate the claim.  Id.  Further, the evidence received since the July 2008 rating decision (and February 2009 statement of the case) did not include an opinion that addressed the etiological relationship between the Veteran's bilateral hearing loss and his active duty, and did not include an opinion as to the onset of the Veteran's current bilateral hearing loss.  Consequently, the Board finds that the evidence received since the July 2008 rating decision (and February 2009 statement of the case) does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 116-18.

New and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has not been received; the benefit of the doubt doctrine is not applicable and the claim is denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see O'Hare, 1 Vet. App. at 367.

B.  Hiatal Hernia, Also Claimed as an Over-Sized Stomach and GERD

The Veteran submitted his original claim of entitlement to service connection for hiatal hernia in July 1990.  After this claim was denied in a September 1991 rating decision, he perfected an appeal to the Board.  The Board denied the claim in a June 1993 decision.  Thereafter, the Veteran appealed to the Court.  In a September 1994 memorandum decision, the Court affirmed the Board's June 1993 denial.

In September 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a hiatal hernia.  After this claim was denied in a February 1996 rating decision, the Veteran perfected an appeal to the Board.  In a June 1998 decision, the Board denied reopening the Veteran's claim.  The Veteran again appealed to the Court.  In an April 2000 memorandum decision, the Court affirmed the Board's June 1998 decision.  

In October 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a hiatal hernia, now also claimed as an over-sized stomach and GERD.  After the Veteran's claim was denied in a March 2008 rating decision, the Veteran submitted a timely notice of disagreement in August 2008.  

The RO erroneously accepted the August 2008 submission as a new claim, for which the Veteran was provided new notice letters, dated in September and October 2008.  This new "claim" was then denied in a December 2008 rating decision.  After the December 2008 rating decision, the Veteran did not submit a timely notice of disagreement.  

In September 2009, the Veteran submitted another "claim" to reopen the issue of entitlement to service connection for hiatal hernia, also claimed as an over-sized stomach and GERD.  Pursuant to this "claim," the RO issued the Veteran a notice letter in October 2009.  Subsequently, the RO adjudicated the Veteran's "claim" in a March 2010 rating decision, denying to reopen it.  Thereafter, the RO readjudicated the Veteran's claim, confirming and continuing the denial thereof.  The RO then issued a September 2011 statement of the case, after which the Veteran timely perfected an appeal to the Board.

Given that the Veteran submitted a timely notice of disagreement with respect to the March 2008 rating decision, the RO was required to readjudicate the Veteran's claim and issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO did not issue a statement of the case until September 2011, after which the Veteran timely perfected an appeal.  Consequently, the Board finds the March 2008 rating decision is the rating decision on appeal and, thus, the most recent prior final denial is the June 1998 Board decision.  38 U.S.C.A. § 7104(b) (West 1998); 38 C.F.R. § 20.1100 (1998); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Although the RO denied reopening the Veteran's claim in the March 2008 rating decision on appeal, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the June 1998 Board decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to service connection for hiatal hernia, also claimed as an over-sized stomach and GERD, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Pursuant to his original claim of entitlement to service connection for hiatal hernia, the Veteran asserted that a pre-existing surgically repaired ventral hernia was aggravated during his active duty due to physical exertion and resulted in a hiatal hernia.  In June 1993, the Board denied the Veteran's claim of entitlement to service connection for hiatal hernia finding there was no competent diagnosis of a hiatal hernia.  Further, the Board determined that the evidence of record did not establish that a pre-existing surgically repaired ventral hernia was aggravated during his active duty.

In June 1998, the Board denied reopening the Veteran's claim of entitlement to service connection for hiatal hernia.  The Board noted that the Veteran reiterated his assertion that a pre-existing surgically repaired ventral hernia was aggravated during his active duty, resulting in a hiatal hernia.  Further, the Board observed that the evidence submitted in support of his claim to reopen included a competent diagnosis of a hiatal hernia dated many years after the Veteran's active duty.  Despite the evidence of a diagnosis, the Board found that the Veteran did not submit competent evidence showing that his hiatal hernia was etiologically related to his active duty or was a result of inservice aggravation of the pre-existing surgically repaired ventral hernia.

Since the June 1998 Board decision, the Veteran has submitted or VA has obtained recent private and VA treatment reports (dated after June 1998) demonstrating ongoing complaints of and treatment for a hiatal hernia, gastrointestinal symptoms, and/or GERD.  Some of these treatment reports also demonstrated that the Veteran endorsed experiencing gastrointestinal symptoms during and since his active duty.  Specifically, as demonstrated by an October 2006 private treatment report, the Veteran endorsed bloating, gas, and abdominal pain for which he stated he was treated in 1964.  Moreover, according to a July 2006 private treatment report, the Veteran endorsed experiencing gas, burning, bloating since the ventral hernia repair, symptoms he apparently associated with a hiatal hernia.  Significantly, these treatment reports indicated the Veteran's hiatal hernia is associated with gastrointestinal symptoms.  In particular, a December 2006 private operative report showed that the Veteran experienced a large hiatal hernia with small erosions.  Also, a previously submitted March 1995 private barium esophagram resulted in a diagnosis of "large" non-reducing hiatal hernia with "copious" gastroesophageal reflux.

The private and VA treatment reports, and the Veteran's statements contained therein, submitted since the June 1998 Board decision are new, as they have not been previously submitted to VA for consideration.  The Board finds that they are material because, when considered along with the previously submitted evidence of record, they indicate that the Veteran may have experienced gastrointestinal symptoms associated with a hiatal hernia since his active duty, which relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In determining whether the Veteran's statements are new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, the Board finds that the Veteran's statements are competent evidence as to experiencing gastrointestinal symptoms during and since his active duty service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

Based on the above, the Board finds that the Veteran has submitted new and material evidence since the June 1998 Board decision sufficient to reopen his claim of entitlement to service connection for hiatal hernia, also claimed as an over-sized stomach and/or GERD.  In determining that the evidence submitted since the June 1998 Board decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117; Annoni, 5 Vet. App. at 467; see O'Hare, 1 Vet. App. at 367.


ORDER

Entitlement to service connection for shortness of breath, to include as due to asbestos exposure, and to include as secondary to a hiatal hernia, is denied.

New and material evidence not having been submitted, the claim to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for hiatal hernia, also claimed as an over-sized stomach and GERD, is reopened and, to this extent only, the appeal is granted. 


REMAND

As the claim for service connection for a hiatal hernia has been reopened, the RO must be afforded the opportunity to consider the reopened claim, de novo, prior to appellate consideration.  In this regard, the Board finds that remanding the reopened claim of entitlement to service connection for a hiatal hernia, also claimed as an over-sized stomach and GERD, in order to provide him a VA examination, is required to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i)  (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to determine the nature and etiology of his hiatal hernia (even if it is no longer present); any gastrointestinal disability present, including GERD; and an over-sized stomach.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of a hiatal hernia (or the residuals thereof); gastrointestinal disability or disabilities present; and an over-sized stomach, if any.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(a)  a hiatal hernia (or the residuals thereof) was incurred in or due to his active duty service or was caused by the aggravation of a pre-existing surgically repaired ventral hernia; 

(b)  a gastrointestinal disability, including, but not limited to GERD, was incurred in or due to his active duty service or was caused by the aggravation of a pre-existing surgically repaired ventral hernia; and,

(c)  an over-sized stomach was incurred in or due to his active duty service or was caused by the aggravation of a pre-existing surgically repaired ventral hernia.

In rendering each requested etiological opinion, the examiner must address the Veteran's assertions.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions, it must be so stated, and the examiner must provide the reasons why an opinion could not be provided.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

In providing answers to the questions posed, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.
 Additionally, "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the RO must adjudicate the Veteran's reopened claim, de novo, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


